Exhibit 99.1 FOR RELEASE: July 23, 2007 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS SECOND QUARTER EARNINGS UP 13% ASHEVILLE, NORTH CAROLINA - Weststar Financial Services Corporation(OTC:BB “WFSC”) reported consolidated net income of $525 thousand for the three months ended June 30, 2007 compared to $466 thousand for the comparable period in 2006 – an increase of 13%.On a diluted per share basis, earnings for the three-month periods of 2007 and 2006 were $.23 vs. $.21 – an increase of 10%.For the six-month period ended June 30, 2007, net income totaled $1.0 million compared to $850 thousand for the comparable period in 2006 – an increase of 21%.On a diluted per share basis, earnings for the six-month periods ended June 30, 2007 and 2006, respectively, were $.45 vs. $.37 – an increase of $22%.The increase in earnings resulted from growth in net earning assets and improved asset quality. At June 30, 2007, consolidated assets totaled $164.4 million – a 12% increase over June 30, 2006.Asset growth was primarily realized in loans, which increased 11% to $123.2 million.At June 30, 2007, the Company’s allowance for loan losses represented 1.57% of outstanding loans.Deposits reflected 13% growth to $140.9 million at June 30, 2007 compared to the prior year.Shareholders’ equity increased 21% over June 30, 2006 to $13.7 million at June 30, 2007. Return on assets was 1.28% compared to 1.32%, and return on equity was 15.30% compared to 16.64% for the three-month periods ended June 30, 2007 and 2006, respectively.For the six-month periods ended June 30, 2007 and 2006, respectively, return on assets was 1.27% compared to 1.22%, and return on equity was 15.30% compared to 15.46%. G. Gordon Greenwood, President and Chief Executive Officer, stated, “Earnings were largely attributable to sustained improvement in asset quality and a healthy demand for loans.Our local economy continues to reflect steady growth, which has benefited all of our offices.” Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation own 100% interest in Weststar Financial Services Corporation I, a statutory trust, and 50% interest in Bank of Asheville Mortgage Company, LLC, a mortgage broker.The bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds.Bank of Asheville Mortgage Company, LLC operates four offices – Downtown Asheville, South Asheville, Hendersonville and Waynesville. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. * For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com 5 Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended Six Months Ended June 30, June 30, 2007 2006 % change 2007 2006 % change Consolidated earning summary: Interest income $ 3,206,796 $ 2,669,060 20.2 % $ 6,300,595 $ 5,048,703 24.8 % Interest expense 1,315,067 967,215 36.0 % 2,576,811 1,836,872 40.3 % Net interest income 1,891,729 1,701,845 11.2 % 3,723,784 3,211,831 15.9 % Provision for loan losses 69,720 61,600 13.2 % 87,575 152,450 -42.6 % Net interest income after provision for loan losses 1,822,009 1,640,245 11.1 % 3,636,209 3,059,381 18.9 % Other income 394,114 270,475 45.7 % 744,483 555,678 34.0 % Other expenses 1,398,247 1,193,891 17.1 % 2,773,517 2,308,391 20.2 % Income before taxes 817,876 716,829 14.1 % 1,607,175 1,306,668 23.0 % Income taxes 293,304 250,417 17.1 % 582,572 457,067 27.5 % Net income $ 524,572 $ 466,412 12.5 % $ 1,024,603 $ 849,601 20.6 % Earnings per share - Basic* $ 0.25 $ 0.22 13.6 % $ 0.49 $ 0.40 22.5 % Earnings per share - Diluted* 0.23 0.21 9.5 % 0.45 0.37 21.6 % Average Shares - Basic* 2,104,131 2,101,706 0.1 % 2,107,427 2,101,706 0.3 % Average Shares - Diluted* 2,282,642 2,274,627 0.4 % 2,288,086 2,267,748 0.9 % Consolidated balance sheet data: Total Assets $ 164,412,455 $ 147,330,128 11.6 % Total Deposits 140,915,216 125,086,835 12.7 % Loans (gross) 123,199,519 110,747,031 11.2 % Investments 25,777,376 25,726,073 0.2 % Shareholders' Equity 13,681,118 11,293,784 21.1 % Consolidated average balance sheet data: Total Assets $ 163,905,840 $ 141,740,816 15.6 % $ 162,273,246 $ 140,274,917 15.7 % Total Deposits 137,448,436 120,331,869 14.2 % 137,521,725 118,605,264 16.0 % Loans (gross) 127,164,672 106,232,569 19.7 % 125,395,267 104,194,789 20.4 % Investments 26,733,213 26,993,665 -1.0 % 26,484,051 27,132,893 -2.4 % Shareholders' Equity 13,752,135 11,239,611 22.4 % 13,504,117 11,084,015 21.8 % Consolidated performance ratios: Return on average assets** 1.28 % 1.32 % 1.27 % 1.22 % Return on average equity** 15.30 % 16.64 % 15.30 % 15.46 % Capital to Assets 8.39 % 7.93 % 8.32 % 7.90 % Consolidated asset quality data and ratios: Nonaccruing loans $ 326,865 $ 1,131,397 -71.1 % Accruing loans 90 days past due 1,000 - - Nonperforming loans 327,865 1,131,397 -71.0 % Foreclosed properties 574,633 142,000 304.7 % Nonperforming assets 902,498 1,273,397 -29.1 % Allowance for loan losses 1,929,498 1,830,113 5.4 % Loans charged off 59,018 117,086 -49.6 % Recoveries of loans charged off 16,862 34,372 -50.9 % Net loan charge-offs 42,156 82,714 -49.0 % Net charge-offs to average loans** 0.07 % 0.16 % -57.7 % Nonperforming loans to total assets 0.20 % 0.77 % -74.0 % Allowance coverage of nonperforming loans 588.50 % 161.76 % 263.8 % Allowance for loan losses to gross loans 1.57 % 1.65 % -5.2 % *Shares and per share amounts adjusted for 5-for-4 stock dividend for June 2007 **Annualized based on number of days in the period. 6 Weststar Financial Services Corporation & Subsidiary Supplemental Quarterly Financial Data Quarters Ended Jun 30, Mar 31, Dec 31, Sept 30, Jun 30, 2007 2007 2006 2006 2006 Consolidated earning summary: Interest income $ 3,206,796 $ 3,093,799 $ 3,102,808 $ 2,969,677 $ 2,669,060 Interest expense 1,315,067 1,261,744 1,232,763 1,126,316 967,215 Net interest income 1,891,729 1,832,055 1,870,045 1,843,361 1,701,845 Provision for loan losses 69,720 17,855 71,445 60,750 61,600 Net interest income after provision for loan loss 1,822,009 1,814,200 1,798,600 1,782,611 1,640,245 Other income 394,114 350,369 472,841 384,026 270,475 Other expenses 1,398,247 1,375,270 1,365,649 1,240,687 1,193,891 Income before taxes 817,876 789,299 905,792 925,950 716,829 Income taxes 293,304 289,268 285,431 333,180 250,417 Net income $ 524,572 $ 500,031 $ 620,361 $ 592,770 $ 466,412 Earnings per share - Basic* $ 0.25 $ 0.24 $ 0.30 $ 0.28 $ 0.22 Earnings per share - Diluted* 0.23 0.22 0.27 0.26 0.21 Average Shares - Basic* 2,104,131 2,103,993 2,101,842 2,101,706 2,101,706 Average Shares - Diluted* 2,282,642 2,286,793 2,281,825 2,277,335 2,274,627 Consolidated balance sheet data: Total Assets $ 164,412,455 $ 167,085,504 $ 157,644,462 $ 153,070,037 $ 147,330,128 Total Deposits 140,915,216 143,988,696 134,871,081 127,629,905 125,086,835 Loans (gross) 123,199,519 125,721,582 122,463,720 118,650,542 110,747,031 Investments 25,777,376 27,095,590 26,241,010 25,711,065 25,726,073 Shareholders' Equity 13,681,118 13,477,355 12,972,853 12,336,153 11,293,784 Consolidated average balance sheet data: Total Assets $ 163,905,840 $ 160,622,510 $ 159,861,014 $ 151,974,619 $ 141,740,816 Total Deposits 137,448,436 137,597,472 136,218,131 128,671,518 120,331,869 Loans (gross) 127,164,672 123,606,201 120,915,750 115,642,714 106,232,569 Investments 26,733,213 26,232,122 25,597,572 25,665,897 26,993,665 Shareholders' Equity 13,752,135 13,253,343 12,626,175 11,854,678 11,239,611 Consolidated performance ratios: Return on average assets** 1.28 % 1.26 % 1.54 % 1.55 % 1.32 % Return on average equity** 15.30 % 15.30 % 19.49 % 19.84 % 16.64 % Capital to Assets 8.39 % 8.25 % 7.90 % 7.80 % 7.93 % Consolidated asset quality data and ratios: Nonaccruing loans $ 326,865 $ 780,484 $ 975,190 $ 937,304 $ 1,131,397 Accruing loans 90 days past due 1,000 - Nonperforming loans 327,865 780,484 975,190 937,304 1,131,397 Foreclosed properties 574,633 103,000 106,000 136,177 142,000 Nonperforming assets 902,498 883,484 1,081,190 1,073,481 1,273,397 Allowance for loan losses 1,929,498 1,888,059 1,884,080 1,862,809 1,830,113 Loans charged off 38,846 20,172 58,768 42,601 92,632 Recoveries of loans charged off 10,567 6,295 8,593 14,548 16,258 Net loan charge-offs 28,279 13,877 50,175 28,053 76,374 Net charge-offs to average loans** 0.09 % 0.05 % 0.16 % 0.10 % 0.29 % Nonperforming loans to total assets 0.20 % 0.47 % 0.62 % 0.61 % 0.77 % Allowance coverage of nonperforming loans 588.50 % 241.91 % 193.20 % 198.74 % 161.76 % Allowance for loan losses to gross loans 1.57 % 1.50 % 1.54 % 1.57 % 1.65 % * Shares and per share amounts adjusted for 5-for-4 stock dividend for June 2007. ** Annualized based on number of days in the period. 7
